—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated September 5, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendant’s motion, the plaintiff met her *398burden by submitting sufficient evidence raising a triable issue of fact on the issue of whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Puma v Player, 233 AD2d 308; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Parker v Defontaine-Stratton, 231 AD2d 412; Rut v Grigonis, 214 AD2d 721). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.